10
il
12
13
14
15
16
17
18
19
20
21
22
23

24

25
26
27
28

 

 

Case 5:17-cv-00489-EJD Document 175 Filed 05/22/19 Page 1 of 4

FL.
MAY 22 2019

SUSAN ¥. SOONG
CLERK, U.S, DISTRICT COURT
NORTHERN DISTRICT OF C
CAN Woe ‘ALIFORNIA

 

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA
SAN JOSE DIVISION
YAHOO! INC.,, a Delaware corporation,
Plaintiff,

Case No.: 5:17-cv-00489-EJD
Vv.
NATIONAL UNION FIRE INSURANCE FINAL JURY VERDICT FORM
COMPANY OF PITTSBURGH, PA, a

Pennsylvania corporation,

Defendant.

 

 

 

 

 

Final Jury Verdict Form

 

 
Case 5:17-cv-00489-EJD Document 175 Filed 05/22/19 Page 2 of 4

VERDICT

We, the jury, unanimously find as follows:

1. Has Yahoo proven by a preponderance of evidence that National Union acted
in bad faith when it failed to defend Yahoo in several class action lawsuits

that were brought against Yahoo? (Please answer “Yes” or “No.”)
ANSWER: _YZ.5

If you answered “Yes” to this question, answer Question 2. If you answered
“No,” stop here, answer no further questions, and have the foreperson sign

and date this form.

2. Has Yahoo proven by a preponderance of the evidence that the bad faith
conduct you found in Question | was a substantial factor in causing Yahoo

harm? (Please answer “Yes” or “No.”)
ANSWER: 2S

If you answered “Yes” to this question, answer Question 3. If you answered
“No,” stop here, answer no further questions, and have the foreperson sign

and date this form.

 

 

 

Final Jury Verdict Forny -

 

 
a

— DB WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

3. What are Yahoo’s damages for the harm you found in Question 2 was caused

 

Case 5:17-cv-00489-EJD Document 175 Filed 05/22/19 Page 3 of 4

by National Union’s bad faith conduct?

a. The costs of defending the Jn re Yahoo Mail Litigation (1.e., the

consolidated Holland, Kevranian, Nobles, and Zelaya lawsuits)?

r

b. The costs of settling the In re Yahoo Mail Litigation (1.e., the

consolidated Holland, Kevranian, Nobles, and Zelaya lawsuits)?

$f

i

 

c. The costs of the reasonable attorney fees incurred to obtain policy

benefits?

$ CID S50-p¢

 

Answer Question 4 if you awarded any damages in response to Question 3. If
you awarded no damages in response in response to Question 3, stop here,

answer no further questions, and have the foreperson sign and date this form.

 

 

Final Jury Verdict Form

 

 
Oo Ce SS OHO A

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

Case 5:17-cv-00489-EJD Document 175 Filed 05/22/19 Page 4 of 4

4. Has Yahoo proven by clear and convincing evidence that National Union
engaged in bad faith conduct with malice, oppression, or fraud as described in

Jury Instruction No. 17: Punitive Damages? (Please answer “Yes” or “No”).
ANSWER: _ ALC

Please date, sign, and return this Verdict.

5/22/2014
(jf ff
SIGNED: rodeurd oo Le

Foreperson

 

 

Final Jury Verdict Form

 

 
